Title: To George Washington from John Kirkpatrick, 19 June 1757
From: Kirkpatrick, John
To: Washington, George



Dear Sir,
Alexandria 19th June 1757

I share in the anxiety and concern that you must undoubtedly undergo in the present melancholy prospect and very warmly wish a happy issue—Shoud my service be requisite in any shape at this juncture, I shall be glad to know it, and will immediately obey with the greatest chearfulness in whatever you are pleased to command.
This County sends 120 Men to your asistance, tho’ experience gives but little hopes of the service to be expected from undisciplined Militia—How infatuate are our Assemblys! heedless

to the reports of Danger, and indifferent in their Measures for the General safety—otherwise, the spring woud not have passed idly over without a single step taken to augment your Regiment. The case in short is, we pay more regard to the wellfare of our nighbours, and look upon our own situation as quite secure—a Benevolent Disposition indeed!
Yesterday Colo. Fairfax gave me a Letter from Captain Mercer of 29th May from York—in which he writes me the Method he has taken to reimburse Captain Cocks’s money as you may observe on the other side—which method I am certain won’t be agreable to said Cocks.
I imagine Mr Boyd is sometime since, gone to Williamsbg shoud I not receive your orders to go up before his return, I design to take the pleasure of waiting upon You then.
The new regulations, to be made in Your Command, may probably afford an opportunity of continuing Your kindness and good offices, which I have so offten received—and for which I shall allways gratefully acknowledge myself Dear Sir Your Most Obedt & much Obliged Hume Servant

Jno. Kirkpatrick



               
                  Capt. Cocks’s £250—thus to be Accounted for.
               
               
                  Accots settled with the Committee, (tho’ not paid).
                  wt.
               
               
                  Yours. ⅌ recets
                  
                  £62. 9. 4
               
               
                  Accots ditto ⅌ Capt. Mercer. as ⅌
                     Certificate
               
               
                  inclosed
                  
                  164. 1. 5
               
               
                  Cash—Lent by Capt. Mercer to Capt. Cocks.. buying
                  a
               
               
                  Horse
                  
                  2.     
               
               
                  Cash, sent to J.K. ⅌ Colo.
                  
               
               
                  Fairfax
                  Ballce
                  21.10. 3
               
               
                  
                  
                  £250. 1.—
               
            

